Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Announces First Basal Quartz Horizontal a Success CALGARY, March 6 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is very pleased to announce the results of its first Basal Quartz horizontal well at Hooker and other recent operational activities. Hooker Compton has successfully completed the first horizontal well in southern Alberta targeting the Hooker Basal Quartz formation utilizing multi-stage fracturing technology. The well at 9-17-17-29W4 was drilled with a 700 metre horizontal leg and is currently flow testing at six mmcf/d. It is scheduled to be tied-in within two weeks. A second Basal Quartz horizontal well is currently drilling at 15-30-16-29W5 and 15 follow-up locations have been identified. While Compton has been employing horizontal drilling and multi-stage frac technology in the Niton area of central Alberta with excellent results, the 9-17 well at Hooker is viewed to be of major significance in that it establishes that this technology is applicable to the development of the Hooker Basal Quartz play in southern Alberta. To date, the Hooker play has been developed through drilling one to two vertical wells per section.
